DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is in response to applicant’s reply filed on 01/07/2021.  Claims 1-20 are pending.
Election/Restrictions
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/07/2021.
Applicant’s election without traverse of Invention I. (drawn to claims 1-9) in the reply filed on 01/07/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tkachenko et al. (U.S. Pub. 20140316561) in view of Hurley (U.S. Pat. 3955713).
	Regarding claim 1, Tkachenko discloses a vending machine 102, comprising: a housing 104, comprising an interior storage portion (see OPEN SHELF, as seen through window shown in Fig. 1); a lid (see “DOOR” of Fig. 1) coupled to the housing 104, where: the lid DOOR is configurable between a closed position (as seen in Fig. 1) and an open position (as seen in Fig. 2); the lid DOOR is configured to restrict access to the interior storage portion of the housing 104 when the lid DOOR is in the closed position (as seen in Fig. 1, and discussed in para. [0010], lines 1-4); and the lid DOOR is configured to allow access to the interior storage portion of the housing 104 when the lid DOOR is in the open position (as seen in Fig. 2); an electromechanical lock 112 coupled to the housing 104 (as discussed in para. [0025], lines 1-2), where: the electromechanical lock 112 is configured to transition from a locked configuration to an unlocked configuration in response to an actuation signal 110 (see discussion in para. [0035], lines 6-9); the electromechanical lock 112 is configured to maintain the lid DOOR in the closed position (as shown in Fig. 1) when the electromechanical lock 112 is in the locked configuration (as shown in Fig. 1); the electromechanical lock 112 is configured to release the lid DOOR from the closed position (shown in Fig. 1) when the electromechanical lock 112 is in the unlocked configuration (as shown in Fig. 2 and discussed in para. [0035], lines 6-9); a card reader 140 coupled to the housing 104 (as seen in Fig. 1), configured to receive payment card information for a payment card (as discussed in para. [0070], lines 3-7); a user interface 130 coupled to the 104 and in signal communication with the card reader (as discussed in para. [0018], lines 8-14), configured to: display one or more products that are available for purchase (see discussion in para. [0068], lines 1-4); receive a user input identifying a product from among the one or more products that are available for purchase (as discussed in para. [0068], lines 4-13); receive payment card information from the card reader 140; send an authorization request to a remote server, where the authorization request requests a purchase of the product using the payment card information (as discussed in para. [0074], lines 1-7); receive an approval message that authorizes the purchase of the product in response to sending the authorization request (as discussed in para. [0074], lines 7-9); send an authorization signal in response to receiving the approval message (also discussed in para. [0074], lines 7-9); and a controller 170 coupled to the housing 104 and in signal communication with the user interface 130 (as discussed in para. [0014], lines 1-6), configured to: receive the authorization signal (as discussed in para. [0074], lines 7-9); and send the actuation signal to the electromechanical lock 112 in response to receiving the authorization signal (as discussed in para. [0074], lines 1-9).
	Regarding claim 1, Tkachecnko fails to disclose where the housing is configured to couple to an interior of a vehicle.  Hurley discloses a coffee making console for automobiles, comprising a housing 10 configured to couple to an interior of a vehicle (as seen in Fig. 1).  The Examiner further notes that Tkachenko teaches a vending machine kit, which has several applications.  For example, in para. [0021], lines 3-6, Tkachenko says, "The kiosk can be a freestanding (e.g., floor) kiosk, an installed unit (shown in FIG. 1), a tabletop unit, wall-hanging unit, or of any other form arranged in a space in any other way."    

Regarding claim 2, Tkachenko discloses the device, further comprising a weight sensor 190 disposed within the housing 104 and in signal communication with the controller 170, where the weight sensor 190 measures a weight of one or more objects located in the interior storage portion SHELF of the housing 104 (as discussed in para. [0065], lines 1-8).
	Regarding claim 3, Tkachenko discloses the device, where a camera is disposed within the housing 104 and in signal communication with the controller 170, where the camera captures images of objects located in the interior storage portion SHELF of the housing 104 (as discussed in para. [0026], lines 5-10).
	Regarding claim 6, Tkachenko discloses the device, where at least a portion of the lid DOOR is transparent (see window for viewing “STOCK ITEMS” in Fig. 1)
	Regarding claim 7, Tkachenko discloses the device, where the touchscreen device displays products that are available for purchase from within the interior storage portion of the housing 104 (see discussion regarding “display,” in para. [0068], lines 1-4).
	Regarding claim 8, Tkachenko discloses the device, where the user interface 130 displays products that are available for purchase that are located within the interior storage 130 (again, please refer to the discussion regarding “display,” in para. [0068], lines 1-4).
	Regarding claim 9, Tkachenko discloses the device, where the user interface 130 is further configured to: compare a product identifier for the product to an inventory list of items that are available in the interior storage portion (via RFID reader 160); and determine that the product is available within the interior storage portion based on the comparison (see discussion in para. [0025], lines 9-16). 
	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tkachenko in view of Hurley as applied to claim 1 above, and further in view of Meduri (U.S. Pub. 20190147687).
Regarding claim 4, Tkachenko is discussed above, and fails to teach the device, where the interior storage portion SHELF of the housing 104 is removable from the housing 104.  The Examiner notes that Tkachenko discloses that the shelf can be adjustable and movable or arranged in any other way and can include any other suitable feature or component (as discussed in para. [0027]).  Meduri teaches a vending machine 100 comprising shelves that are removable.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide removable shelves with the vending machine of Tkachenko in order to provide for additional product rows and an increased inventory capacity, which is common with vended snack products, as taught to be desirable by Meduri (see discussion in para. [0082], lines 3-6).
5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tkachenko in view of Hurley as applied to claim 1 above, and further in view of Stone (U.S. Pat. 6422440).
	Regarding claim 5, Hurley fails to teach where the housing 10 is removably coupled to the interior of the vehicle using a strap.  Stone teaches a housing 10 that removably coupled to the interior of a vehicle using a strap 8.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Hurley with the strap of Stone, in order to hold the housing securely in a car seat, as taught to be desirable by Stone (see discussion in col. 4, lines 25-27).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the reference to Tkachenko et al., Hurley, and Stone above, the Examiner submits the Notice of References Cited (PTO-892), which discloses additional vending systems, capable of being used in vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832.  The examiner can normally be reached on M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        5-Mar-21

/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632